Two orders of the Supreme Court, Westchester County, entered on July 20, 1967 and December 1, 1967, respectively, reversed, on the law and the facts, without costs; plaintiff’s motions denied; and defendants’ motion to stay the action and to compel arbitration granted. In our opinion, *959plaintiff’s dismissal from the defendant corporation was a proper matter for arbitration. It follows that the injunction pendente lite should not have been granted (CPLR 7503, subd. [a]) and the order of contempt should, likewise, not have been issued (Bachman V. Harrington, 184 N. Y. 458). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.